DETAILED ACTION
This is in response to the application filed on 05/24/2021 in which claims 1-20 are preserved for examination; of which claims 1, 8, and 15 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-6, 8-14, and 16-22 of U.S. Patent No. 11,016,993 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully anticipated by the U.S. Patent No. 11,016,993 and is covered by the patent. Although, the conflicting claims are not identical, the limitations of the claims 1-6, 8-14, and 16-22 of the U. S. Patent No. US 11,016,993 fully disclose and anticipate the limitations of claims 1-20 of the instant application. As shown in the table below, the limitations of claims 1-6, 8-14, and 16-22 of the U. S. Patent No. US 11,016,993 encompass all the limitations of claims 1-20 of the instant application as follows:

U.S. Patent No. 11,016,993
Instant Application 
17. A computer program product for managing a data store embodied within a memory storage area of a client device, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to: observe upserts to the data store for one or more objects of a plurality of objects, wherein the upserts are received from a remote computing platform; track fresh objects of the plurality of objects for a current connection session, wherein the fresh objects are identified as having an upsert during the current connection session; observe gets from the data store for one or more objects of the plurality of objects, wherein the gets relate to one or more local processing instances of the client device; upon detecting a get for a particular object of the plurality of objects: determine whether the particular object is a fresh object; and upon determining that that the particular object is not a fresh object, initiating an upsert from the remote computing platform to the data store for the particular object; and before initiating the upsert from the remote computing platform to the data store for the particular object, identify the particular object as a fresh object.
1. One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method for managing a data store embodied within a memory storage area of a client device, the method comprising: receiving, at a client device data store in a client device, at least one instruction to perform one or more upserts for one or more objects of a plurality of objects, wherein the upserts are received from a remote computing platform; tracking fresh objects of the plurality of objects for a current connection session, wherein the fresh objects are identified as having an upsert during the current connection session; and upon detecting a get for a particular object of the plurality of objects: responsive to determining that that the particular object is not a fresh object, requesting an upsert from the remote computing platform to the client device data store for the particular object; and updating an indication that the particular object is a fresh object.
9. A method for managing a data store embodied within a memory storage area of a client device, the method comprising: observing upserts to the data store for one or more objects of a plurality of objects, wherein the upserts are received from a remote computing platform; tracking fresh objects of the plurality of objects for a current connection session, wherein the fresh objects are identified as having an upsert during the current connection session; observing gets from the data store for one or more objects of the plurality of objects, wherein the gets relate to one or more local processing instances of the client device; upon detecting a get for a particular object of the plurality of objects: determining whether the particular object is a fresh object; and upon determining that that the particular object is not a fresh object, initiating an upsert from the remote computing platform to the data store for to the particular object; and before initiating the upsert from the remote computing platform to the data store for the particular object, identify the particular object as a fresh object.
8. A method for managing a data store embodied within a memory storage area of a client device, the method comprising: receiving, at a client device data store in a client device, at least one instruction to perform one or more upserts for one or more objects of a plurality of objects, wherein the upserts are received from a remote computing platform; tracking fresh objects of the plurality of objects for a current connection session, wherein the fresh objects are identified as having an upsert during the current connection session; and upon detecting a get for a particular object of the plurality of objects: responsive to determining that that the particular object is not a fresh object, requesting an upsert from the remote computing platform to the client device data store for the particular object; and updating an indication that the particular object is a fresh object.
1. A system comprising at least one processor and at least one non-transitory memory storing computer executable instructions that when executed by the processor cause the system to carry out actions, the processor programmed to: observe upserts to a client device data store in a client device for one or more objects of a plurality of objects, wherein the upserts are received from a remote computing platform; track fresh objects of the plurality of objects for a current connection session, wherein the fresh objects are identified as having an upsert during the current connection session; observe gets from the client device data store for one or more objects of the plurality of objects, wherein the gets relate to one or more local processing instances of the client device; upon detecting a get for a particular object of the plurality of objects: determine whether the particular object is a fresh object; and upon determining that that the particular object is not a fresh object, initiate an upsert from the remote computing platform to the client device data store for the particular object; and before initiating the upsert from the remote computing platform to the data store for the particular object, identify the particular object as a fresh object.

15. A system for managing a data store embodied within a memory storage area of a client device, the system comprising: a group-based communication system server; an external server communicatively coupled to the group-based communication system server; a group-based communication system client device associated with an initiating user; and a plurality of participant group-based communication system client devices associated with a respective plurality of members of a channel of the group- based communication system, wherein the group-based communication system client device associated with the initiating user is programmed to: receiving, at a client device data store in a client device, at least one instruction to perform one or more upserts for one or more objects of a plurality of objects, wherein the upserts are received from a remote computing platform; tracking fresh objects of the plurality of objects for a current connection session, wherein the fresh objects are identified as having an upsert during the current connection session; and upon detecting a get for a particular object of the plurality of objects: responsive to determining that that the particular object is not a fresh object, requesting an upsert from the remote computing platform to the client device data store for the particular object; and updating an indication that the particular object is a fresh object.
Claims 2-6, 8, 10-14, 16, and 18-22
Claims 2-7, 9-14, and 16-20


The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adya et al., US 8,635,271 (Adya, hereafter).
Regarding claim 1,
Adya discloses one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method for managing a data store embodied within a memory storage area of a client device, the method comprising: 
receiving, at a client device data store in a client device, at least one instruction to perform one or more upserts for one or more objects of a plurality of objects, wherein the upserts are received from a remote computing platform (See Adya: at least Fig. 1, Fig. 4A-C, Fig. 6B, Fig. 7, col. 9, lines 25-63, col. 10, lines 16-28, and col. 20, lines 3-15, receiving at a client device instruction/messages to update/synchronize the objects with the latest version received from an application/remote server); 
tracking fresh objects of the plurality of objects for a current connection session, wherein the fresh objects are identified as having an upsert during the current connection session (See Adya: at least Fig. 1, Fig. 3A, Fig. 6B, col. 9, lines 335-63, col. 10, lines 16-28, col. 15, lines 13-37, tracking updated object for a connection session based on a session token); 
upon detecting a get for a particular object of the plurality of objects (See Adya: at least Fig. 1, col. 7, lines 35-40, a client sending a GET operation): 
responsive to determining that that the particular object is not a fresh object, requesting an upsert from the remote computing platform to the client device data store for the particular object (See Adya: at least Fig. 4C, Fig. 6B, col. 8, lines 62-66, col. 10, lines 16-28, col. 16, lines 38-58, col. 19, line 50 through col. 20, line 15, in response to determining an object is stale/old, requesting the updated version of the object from the application server); and 
updating an indication that the particular object is a fresh object (See Adya: at least Fig. 1, Fig. 2A, col. 19, lines 63-66, updating a complete flag 218 to indicate that the client-side object is updated/fresh).
Regarding claim 2,
Adya discloses wherein each of the plurality of objects have a corresponding object identifier, and wherein tracking fresh objects comprises: maintaining a session-specific indication of object identifiers corresponding with fresh objects for the current connection session (See Adya: at least Fig. 2A-D, Object ID and session token). 
Regarding claim 3,
Adya discloses wherein the particular object has a corresponding particular object identifier; and determining whether the particular object is a fresh object comprises: comparing the particular object identifier corresponding with the particular object against the session-specific indication of object identifiers corresponding with fresh objects for the current connection session (See Adya: at least Fig. 2A-D, Fig. 3B, Fig. 4B-C, col. 9, lines 13-15, and col. 17, lines 1-37). 
Regarding claim 4,
Adya discloses wherein tracking fresh objects comprises: tagging one or more objects of the plurality of objects with a connection session identifier indicative of a connection session during which a most recent upsert was received for a corresponding object of the one or more objects; and wherein fresh objects are tagged with a connection session identifier matching a current session identifier corresponding with the current connection session (See Adya: at least Fig. 2A-D, session token). 
 Regarding claim 5,
Adya discloses wherein tracking fresh objects comprises updating a binary fresh/stale indicator associated with one or more objects to reflect a fresh state (See Adya: at least Fig. 2A-D and col. 13, lines 12-30, object update complete flag 218 with yes/no indicator).  
Regarding claim 7,
Adya discloses prior to the determination of whether the particular object is a fresh object, accessing the object by one or more local processing instances (See Adya: at least Fig. 2A-D, Fig. 3B, col. 9, lines 13-15, and col. 25, lines 16-33, the object is accessed to determine whether it is stale/old or updated/fresh). 
Regarding claims 8-12 and 14,
the scopes of the claims are substantially the same as claims 1-5 and 7, 
respectively, and are rejected on the same basis as set forth for the rejections of claims 1-5 and 7, respectively.
Regarding claims 15-19,
the scopes of the claims are substantially the same as claims 1-5, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-5, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adya et al., US 8,635,271 in view of Yang, US 2008/0281973.
Regarding claim 6,
Adya discloses detecting the initialization of a new connection session with the remote computing platform (See Adya: at least col. 1, lines 49-64). However, it does not explicitly teach clear previously tracked fresh objects for a previous connection session. 
On the other hand, Yang discloses cleaning up the stored tracked record when a session is terminated (See Yang: at least para 59 and 82). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Adya with Yag’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the program by saving memory/cache space and increasing the security and confidentiality of data.
Regarding claims 13 and 20,
the scopes of the claims are substantially the same as claim 6, and are rejected on the same basis as set forth for the rejections of claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Plamondon, US 2008/0229025 disclosing various prefetching and/or prefreshening techniques to improve intermediary or proxy caching, such as HTTP proxy caching. In other cases, the present solution provides techniques for accelerating a protocol by improving the efficiency of obtaining and servicing data from an originating server to server to clients. 
Cooley et al., US 2012/0210310 disclosing system and methods which schedule the updating of applications or application data based on dynamic factors.
James et al., US 2014/0188803 disclosing system and method for automatic synchronization of recently modified data.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hares Jami/           Primary Examiner, Art Unit 2162 
10/12/2022